Mr. Justice McGoorty delivered the opinion of the court. 2. Appeal and error, § 1831*—when evidence not incompetent as relating to matters res adjudicata. In a bill by a trustee in bankruptcy to reach the interest of the bankrupt under a certain lease, where the Supreme Court reversed the decree of the trial court and remanded the cause with a mandate which made it necessary that the trial court determine what, persons were liable to the bankrupt under such lease, and the .amounts for which such persons were liable, in a further hearing held to determine such questions, held, proper to admit evidence of persons holding such lease by assignment from the bankrupt and a transcript of a judgment entered by the Municipal Court of Chicago in action wherein the bankrupt and those claiming under him were dispossessed, such transcript being explained by the testimony of lessor’s agent as to the manner in which such lease was terminated, all of such evidence being competent as tending to show that such lease had been terminated, and such evidence is not incompetent by reason of its having relation to matters res adjudicata, nor were defendants precluded from introducing such evidence by the fact that it was equally available to them at the time of the first hearing and not then introduced. 3. Bankruptcy, § 38*—when pleadings in another case admissible in action by trustee. In a bill by a trustee in bankruptcy to reach the interest of a bankrupt under a certain lease, where on review the Supreme Court reversed the decree of the trial court with mandate requiring the trial court to ascertain what persons were liable to the bankrupt under such lease, and where one of the ultimate facts to be determined was the termination of the lease in question and the subletting thereafter by the owner to others, the pleadings in a cause involving the same leasehold held competent, although complainant was not a party to such action, as being one element in that chain of account tending to prove such ultimate fact. 4. Bankruptcy, § 38*—when evidence of tender of rent properly excluded in action by trustee. In a bill by a trustee in bankruptcy to reach the interest of the bankrupt in a .certain lease, where on remand after reversal by the Supreme Court one of the issues was whether the lease in question was terminated, evidence that after the termination of such lease a tender of rent was made to lessor by a person not a party to the action, held properly excluded as immaterial. 5. Bankruptcy, § 38*—when evidence sufficient to sustain decree in action by trustee. In a bill by a trustee in bankruptcy to reach the rights of the bankrupt under a certain lease, where on review the Supreme Court reversed the decree of the trial court with mandate making it necessary for the trial court to ascertain what persons were liable to the bankrupt under such lease, and the amounts for which such persons were liable, a decree finding a particular defendant liable to the bankrupt under such lease held proper under the evidence, complainant having renounced all claims against all defendants except two, and the court having dismissed the bill for want of equity as to the other defendant, against whom complainant had not renounced his claims.